Citation Nr: 0943100	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dermatitis for the time period prior to May 4, 2009. 

2.  Entitlement to a rating in excess of 30 percent for 
dermatitis for the time period from May 4, 2009. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1954 to 
September 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to an increased rating 
exceeding 10 percent for dermatitis of the scalp, elbows, 
hips, buttocks, and legs. 

In a May 2009 supplemental statement of the case (SSOC), the 
RO increased the Veteran's disability rating to 30 percent, 
effective from May 4, 2009.  As that award was not a complete 
grant of benefits, and the appellant is presumed to be 
seeking the maximum available benefit, the Board has 
characterized the appeal as encompassing the matters set 
forth on the preceding page.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to May 4, 2009, dermatitis of the 
scalp, elbows, hips, buttocks, and legs was manifested by 
occasional itching, scaly patches, and papules, affecting 
less than 20 percent of the Veteran's entire body.

2.  For the period from to May 4, 2009, dermatitis of the 
scalp, elbows, hips, buttocks, and legs affected 30 percent 
of the Veteran's entire body.


CONCLUSIONS OF LAW

1.  For the time period prior to May 4, 2009, the criteria 
for the assignment of a rating in excess of 10 percent for 
service-connected dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2009).

2.  For the time period from May 4, 2009, the criteria for 
the assignment of a rating in excess of 30 percent for 
service-connected dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claims 
in April 2007.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2007. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in May 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records 
pertaining to his service-connected disability have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA medical examinations in May 
2007 and May 2009 to assess the nature and current state of 
his service-connected skin disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

At the time of the grant of service connection, the Veteran's 
dermatitis was rated under 38 C.F.R. § 4.118, Diagnostic Code 
7899, used to evaluate skin disorders not otherwise listed in 
the rating schedule.  Upon the changing of the law, the 
Veteran's disability was recharacterized as Diagnostic Codes 
7899-7806.

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Factual Background

In a May 2007 VA progress note, the Veteran complained of 
occasional itching of his arm and chest.  Upon examination, 
the examiner found no rash at present with only a small area 
of erythema on the left elbow, no leg swelling, and no leg 
pain, and diagnosed psoriasis.  

In a June and July 2007 VA dermatology note the Veteran 
complained of a scrotal itch.  Upon examination, the examiner 
found no lesions suspicious for malignancy and mild erythema 
and lichenification of the scrotum.  The examiner diagnosed 
lichen simplex chronicus (LSC) of the scrotum. 

In a May 2007 VA examination report, the Veteran gave a 
history of scrotum itching, skin itch, and pimples on the 
scalp.  He stated he used menthol cream and multiple other 
creams with no side effects.  On examination the examiner 
found the scrotum with erythema, scale, lichenification, few 
excoriations on scalp, elbows with mild erythema and scale, 
exposed body surface less than one percent, and entire body 
surface about four percent with no scarring.  The examiner 
diagnosed LSC of scrotum, psoriasis of elbow, pruritus of 
scalp, and alopecia areata of the scalp, and noted no 
functional impairment.  

In a September 2007 VA dermatology note, the Veteran was 
noted to use hydrocortisone and Sarna cream with some 
improvement on the scrotal LSC and generalized pruritus.  On 
physical examination the examiner found mild lichinification 
of the scrotum and no other primary lesions.  The examiner 
diagnosed stable pruritus.  

In an April 2008 VA dermatology note, the Veteran reported 
itching worse in the evening, and that he was using Vaseline 
for scrotum and elbows, and occasionally using Sarna.  It was 
noted that he was on perphanizine for chronic schizophrenia.  
The examiner noted excoriations on the lower extremities, 
generalized xerosis, and mild lichenification on scrotum.  
The physician diagnosed pruritus. 

In a June 2008 VA dermatology note, the Veteran stated he 
received relief from the hydroxyzine pills and that he used 
to put lit candles near his skin where he itched.  Upon 
examination the physician noted plantar aspect of feet with 
small tapioca pudding vesicles, toenail dystrophy, left elbow 
with two cm plaque of psoriasis, slight lichenified scrotum, 
and no burns or blisters.  The examiner diagnosed pruritus, 
psoriasis on elbow, and dyshidoris on feet.  

In an August 2008 VA dermatology note, the Veteran stated 
that his itchiness had been better controlled with atarax, 
Claritin, and Sarna lotion.  Upon examination, the physician 
found his trunk with few excoriated papules, bilateral elbows 
with pink well-demarcated scaly plaques, and scrotum with 
lichenified patches.  The physician diagnosed chronic 
generalized pruritus with no established organic etiology, 
LSC of the scrotum, and well-controlled psoriasis. 

In an October 2008 VA dermatology note, the Veteran was 
examined and noted to have not very dry skin, with no 
markings of excoriations, elbows mild erythema and no scale, 
and a light brown hyperpigmented patch with some color 
variation and irregular boarders on the left neck behind his 
ear.  The examiner diagnosed pruritus, psoriasis, and lentigo 
versus melanoma on the neck. 

In January and April 2009 VA dermatology notes, the Veteran 
complained of longstanding pruritus at night, well-controlled 
with Sarna lotion and hydroxyzine.  On examination, the 
examiner found erythematous scaly plaque on right elbow, no 
other primary rash or excoriations on the trunk or 
extremities, and no significant xerosis.  The examiner 
diagnosed chronic generalized pruritus, psoriasis, and 
probably lentigo on neck. 

In a May 2009 VA examination report, the Veteran complained 
of a longstanding history of pruritus on his body.  He stated 
he had been treated with various creams, and that every 
night, just at night, he gets a peculiar electric current 
sensation that lasts for about 20 minutes and then goes away.  
On physical examination, the physician found erythematous 
scaly plaque on his left elbow which could possibly be 
compatible with psoriasis or LSC, some mild erythema on his 
chest and back with a few excoriations here and there, some 
mild redness and few excoriated papules with some dryness of 
the skin on his trunk, and probable lentigo on his left neck.  
The physician noted that the percent affected of his exposed 
areas would be roughly five percent and of the entire body 
would be about 30 percent.  

Analysis

Prior to May 4, 2009

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a rating exceeding 10 percent for the 
Veteran's service-connected skin disability have not been met 
during this time period.  In fact, the Veteran's service-
connected skin disorder at no time was found to consist of 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, warranting a compensable 
rating under Diagnostic Code 7806.  Consequently, the 
assignment of a rating in excess of 10 percent for dermatitis 
is not warranted under the applicable rating criteria for the 
time period prior to May 4, 2009.

From May 4, 2009

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a rating in excess of 30 percent for the 
Veteran's service-connected dermatitis, have not been met for 
the time period from May 9, 2009.  In the May 2009 VA 
examination report, the examiner noted that the Veteran's 
skin disorder constituted 30 percent of the body surface 
area, and five percent of the exposed body surface area.  At 
no time did the Veteran's skin disorder constitute more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warranting a 60 percent evaluation.  Consequently, the 
assignment of a rating in excess of 30 percent for dermatitis 
is not warranted under the applicable rating criteria for the 
time period from May 4, 2009.  

All Time Periods

For both time periods, the Board considered other diagnostic 
codes.  However, there is no evidence of scarring or 
disfigurement and the present disability is adequately 
evaluated under the criteria of Diagnostic Code 7806.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  Similarly, the 
Veteran is not shown to have any impairment of function 
attributed to his service-connected dermatitis.  See 38 
C.F.R. § 4.118 Diagnostic Code 7819.  

Furthermore, there is no probative evidence of any period of 
flare-ups of this skin disability during the course of this 
appeal and the Board finds the available medical findings are 
adequate for a determination of this appeal.

The Board acknowledges the Veteran's contentions that his 
disability at issue in this appeal is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this disability on appeal that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
dermatitis for the time period prior to May 4, 2009 is 
denied. 

2.  Entitlement to a rating in excess of 30 percent for 
dermatitis for the time period from May 4, 2009 is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


